Citation Nr: 1533447	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-32 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for status post craniotomy, to include as due to brain meningioma.

2.  Entitlement to service connection for erectile dysfunction, to include as due to brain meningioma.

3.  Entitlement to service connection for a disability manifested by sleep deprivation, to include as due to brain meningioma.

4.  Entitlement to a compensable rating for right lateral epicondylitis (formerly rated as tendonitis, right elbow).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to June 1982; and from September 1982 to October 1998.  

This appeal comes before the Department Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2009 rating decision of the VA Regional Office in San Juan, Puerto Rico that denied service connection for status post craniotomy, erectile dysfunction, sleep deprivation, and right lateral epicondylitis.

While the Veteran's claim for an increased rating for right lateral epicondylitis was originally treated as a service connection claim in the October 2009 rating decision, the Veteran clarified in his Notice of Disagreement in November 2009 that he was seeking an increased rating for right lateral epicondylitis, which was the actual diagnosis for his right elbow disability, and that he was initially misdiagnosed in service as having right tennis elbow, which is what he was originally service-connected for.

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran essentially contends that he has status post craniotomy, erectile dysfunction, and sleep deprivation that were caused by brain meningioma incurred in service, and that his service connected right lateral epicondylitis is worse than contemplated by his current noncompensable rating.  

First, the Veteran testified in his June 2015 hearing that he saw a Dr. L. in Pensacola who found his tumor.  He also testified that he received treatment at the Pensacola VA medical center (VAMC).  These records are not of record.  Upon remand relevant records from this clinician and the Pensacola VAMC should be obtained.  

Second, the Veteran submitted a December 2012 letter from a Dr. W.F. who treated the Veteran's brain tumor.  The clinician stated that given the size of the tumor it could have present for a decade prior to its treatment in 2006.  The Veteran also stated that he had headaches in service, which he is competent to report.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As this timing would have the tumor being present during the Veteran's service, he should be afforded a VA examination to determine if his tumor began in or is related to service, and the examiner should comment on whether Dr. W.F.'s opinion and the Veteran's lay assertions - that he experienced a continuity of symptomatology following service - indicate that he already had his tumor within the first year of his discharge from service in October 1998.  If so the examiner should also comment on whether his status post craniotomy and erectile dysfunction were caused or aggravated by the tumor.  See 38 C.F.R. §§ 3.307, 3.309; 3.310; McLendon, Supra.  

Last, the Veteran should be afforded a VA examination to determine the current nature and severity of his service-connected right elbow disability.  A Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  During the September 2011 VA examination, the examiner indicated that the Veteran did not suffer from flare-ups.  The Veteran stated at his June 2015 hearing that he had flare-ups every month or two months that would last an hour or two, but not the whole day.  He rated these flare-ups a seven out of ten regarding pain.  While the passage of time alone does not require a remand, given that most recent examination was in 2011 and the Veteran contends that he now suffers flare-ups, the Board finds that another examination is warranted to assess the current nature and severity of his service-connected right elbow disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain medical records pertaining to treatment of the Veteran at the Pensacola VAMC.

2.  Obtain medical records pertaining to the Veteran from the Naval Hospital Pensacola dating from 2009.  

3.  Contact the Veteran and ask that he provide completed release forms (VA Form 21-4142) authorizing VA to request copies of any treatment records from private medical providers who have outstanding records pertaining to his brain tumor, including Dr. L. of Pensacola, as referenced in his June 2015 Board Hearing testimony.   

4.  Obtain a medical opinion addressing the nature and etiology of the Veteran's brain meningoma.  The claims file, including a copy of this Remand, must be made available to the clinician for review.  Specifically, the examiner should address: 

a. Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's brain meningioma began during a period of active service or is related to an in-service disease, event, or injury.  

b. Is it at least as likely as not (a probability of 50 percent or greater) that the continuity of symptomatology following service, as described by the Veteran, evidences onset of brain meningoma during service or within the first year of discharge from service.

The examiner's attention is directed to:

(i)  The September 2012 letter by Dr. W.F. stating that given the size of the tumor it could have been present for a decade prior to its treatment in 2006.

(ii) The Veteran's competent statements that he experienced headaches in service; however, he just treated them with over the counter medication in service.  See November 2009 Notice of Disagreement. 

If the answer to any of the above questions is yes, the examiner should also state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's status post craniotomy or erectile dysfunction was either (1) caused by or (2) is aggravated (permanently worsened beyond its normal progression) by the Veteran's brain meningoma that was treated in 2006.   

A rationale should be provided for both the causation and aggravation opinions. 

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the brain meningoma.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Then, afford the Veteran a VA examination to evaluate the current severity of his service-connected right lateral epicondylitis.

The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Any indicated studies, including X-ray studies should be performed.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

6.  Then, after ensuring the examination report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the claims.  If the claims remain denied, issue a SSOC and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




